Title: To James Madison from Cyrus Griffin, 3 October 1805 (Abstract)
From: Griffin, Cyrus
To: Madison, James


          § From Cyrus Griffin. 3 October 1805, Williamsburg. “Will you have the Goodness to pardon this Intrusion.
          “My Son John Griffin is anxious to change his position from Indiana to Michican, principally on account of health. Having been Judge for Some years, a young man of good Genius, and speaking the French language with fluency, perhaps he might be an acquisition to the new Teritory, if there shall be a vacancy in the Judiciary department.
          “Not having fatigued our most excellent president, or you, my dear Friend, with any applications for myself or my dear Children, may I hope that this Solicitation will not be rejected, if convenient to grant it. With my very best Respects to the president.”
        